              Case 3:20-cv-01518-WHO Document 32 Filed 05/29/20 Page 1 of 2



 1   Hadar W, Weitzman State Bar No. 152935
     Hadar Weitzman Law Corp.
 2   5 Coronet Way
     Kentfield, CA 94904
 3
     Telephone: 415-747-8995
 4   Cell phone: 415-306-3150
     Facsimile: 415-789-4000
 5   E-mail Address: hweitzman2010@gmail.com
 6   Attorney for Plaintiffs
 7
                                   UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                            SAN FRANCISCO
10

11
     LOCKSMITH EMERGENCY                           ) Case No. 3:20-cv-01518-WHO
12   SOLUTIONS INC.; MORDECHAY                     )
     (MARK) AMAR.                                  ) PLAINTIFFS’ STATEMENT AND MOTION
13                                                 ) RE Meet And Confer, Disclosures, and CMC
                    Plaintiff,                     ) Statement
14
                                                   )
15          v.                                     ) Date: Not Scheduled
                    Defendants.                    ) Time: Not Scheduled
16                                                 ) Dept:
     MENAHEM SHALIT (Aka MANOR                     ) Judge: Hon. William H. Orrick
17   SHALIT)                                       )
     YOSEF WEINTRAUB                               )
18
     SHACHAR BARBIE (Aka DAWN                      )
19   BARBIE; Aka SHOSH BARBIE)                     )
     AHARON WEINTRAUB                              )
20   DAWN & THE LOCK INC                           )
     JOE & THE LOCK, INC.
21   KING KEY LOCKSMITH SAN
22   FRANCISCO, INC.
     LOCKSTAR LOCKSMITH SAN
23   FRANCISCO, INC.,
     DOES 1-10
24

25

26

27

28
                                                       1
              PLAINTIFFS’ STATEMENT AND MOTION RE Meet And Confer, Disclosures, and CMC Statement
                                         Case No. 3:20-cv-01518-WHO
              Case 3:20-cv-01518-WHO Document 32 Filed 05/29/20 Page 2 of 2



 1   Plaintiffs are confused whether the Meet and Confer, the Disclosure and the CMC statement has

 2   to be filed today. In any case Plaintiffs’ counsel contacted the Defendants’ counsel for Meet and
 3
     Confer but there was no answer by now. The confusion is because the CMC date has been
 4
     vacated, and it is not scheduled yet.
 5
     In any case, to make sure, for respect to Court, in case the deadline is today, it is hervey
 6
     requested to give instructions re new deadline.
 7

 8   Respectfully submitted,

 9   //
10   ///
11

12   Respectfully submitted

13   Dated: May 28, 2020                     HADAR WEITZMAN LAW CORPORATION
14

15
                                                    By:     __________/s/____________
16
                                                            Hadar W. Weitzman
17

18

19                                           By HADAR W. WEITZMAN, Attorney for Plaintiffs

20

21

22

23

24

25

26

27

28
                                                       2
              PLAINTIFFS’ STATEMENT AND MOTION RE Meet And Confer, Disclosures, and CMC Statement
                                         Case No. 3:20-cv-01518-WHO
